Citation Nr: 1106372	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a seizure disorder with 
headaches, to include as secondary to prescribed medication for 
service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1982 to October 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Cleveland 
RO.

In October 2010, the Veteran testified at a hearing before the 
undersigned Veteran's Law Judge; a transcript of this hearing is 
associated with the claims file.

At the recent hearing, an attorney was present and indicated that 
he was representing the Veteran.  However, since that proceeding, 
no documentation has been provided to revoke the August 2008 
appointment of the American Legion  as the Veteran's service 
representative.

Additional evidence was submitted at the hearing with a statement 
indicating that the Veteran was waiving initial consideration by 
the RO.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The documents associated with the claims file show the Veteran 
was awarded disability benefits by the Social Security 
Administration (SSA) in April 2009.  Although a few records from 
SSA have been received, not all records associated with that 
decision are associated with the claims file; therefore, the RO 
should take all necessary steps to obtain all records related to 
this award.  

In this regard, the Board notes that VA must seek to obtain all 
pertinent records, including SSA records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (recognizing that evidence 
from the Social Security Administration (SSA) must be considered 
in a VA decision regarding benefits); see also 38 C.F.R. § 
3.159(c)(2) (2010) (when attempting to obtain records in the 
custody of a Federal department or agency, including the SSA, VA 
must make as many requests as are necessary to obtain relevant 
records; VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile).

At the hearing, the Veteran testified that he had his first 
seizure in service, sometime around 1987 or 1988 (about 3 to 4 
years after being injured).  He was hospitalized in Germany at 
Landstuhl Hospital due to the seizure and was later sent to 
Fitzsimmons Medical Center.  The RO should take all indicated 
action to secure these records.

The Veteran testified that he suffered a head injury in 1984 
requiring 14 stitches across his right eyebrow and 4 staples in 
his scalp to close his wounds.  There are no service treatment 
records that document the head injury; however, a buddy statement 
was received from someone who recalled the incident.

In reviewing the claims file, the Veteran is found to have 
sustained a head injury in 1992 or 1993 with the initial showing 
of seizure activity in 1993 or 1995.  There is also some 
uncertainty regarding the diagnosis of a current seizure 
disorder.  In this regard, a May 2007 VA treatment record 
contained a diagnosis of partial complex seizure disorder, but a 
later record in August 2007 contained an impression of a possible 
seizure disorder by history.  

Furthermore, a July 2010 VA primary care record indicated that 
the Veteran's seizures had not been corroborated by Neurology.  
Since the nature and likely etiology of the claimed seizures are 
central questions in this appeal, a VA examination with an 
opinion should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
provide information referable to all 
treatment he has received for the claimed 
seizure disorder and headaches.  After 
securing any necessary authorization for 
release of information, the RO should 
obtain copies of any outstanding records 
from the identified health care providers.  

In addition, the RO should take all 
indicated action to obtain copies of any 
hospitalization records from Landstuhl 
Hospital in Germany in 1987 and 1988, 
treatment records from Fitzsimmons Medical 
Center in 1988 and 1989, and VA treatment 
records dated since July 2010.

The Veteran in this regard should be 
notified that he may submit medical 
evidence or treatment records in support of 
his claim.  

2.  The RO also should take all indicated 
action contact the SSA in order to obtain 
copies of any medical records that served 
as the basis for grant of disability 
benefits by that agency.  All attempts to 
fulfill this development must be documented 
in the claims file.  If the search for any 
such records yields negative results, that 
fact should be clearly noted, with the RO 
either documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, and 
the Veteran should be informed in writing.

3.  After any available records are added 
to the claims file, the RO should schedule 
the Veteran for a VA examination to 
ascertain the nature and likely etiology of 
the claimed seizure disorder and headaches.  

The Veteran's claims file and a copy of 
this REMAND must be reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  

Based on a thorough review of the record 
and in considering the Veteran's lay 
statements, the VA examiner should opine as 
to whether the Veteran suffers from a 
current seizure disorder with headaches 
that at least as likely as not (a 50 
percent or more probability) is due to the 
claimed head injury or another documented 
event or incident of the Veteran's period 
of active service.

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that an opinion cannot be offered 
without resort to speculation, then the 
examiner should indicate whether this 
conclusion was based on full consideration 
of all the assembled data and evidence, and 
explain the basis for why an opinion would 
be speculative.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
fully responsive Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


